DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.  Claims 1-4, 6-17 and 19 are examined.   
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney, Mr. Marc Vivenzio on 05/12/2021.
The claims  have been amended as follows:
Claim 1.	A turbomachine system comprising a gas turbine engine mounted on a [A] turbomachine base plate, comprising: 
an upper metal plate having a top surface forming a turbomachine supporting surface and a bottom surface opposite the top surface; 
a lower metal plate having a top surface and a bottom surface opposite the top surface, the top surface of the lower metal plate facing the bottom surface of the upper metal plate; 
an intermediate layer made of a filling material between the bottom surface of the upper metal plate and the top surface of the lower metal plate and bonded thereto; 
a frame extending peripherally around the intermediate layer; and at least one intermediate beam connected at one end to the top surface of the lower metal plate and at an opposite end to the bottom surface of the upper metal plate, 
 
Claim 8.	The turbomachine base plate of claim 1, further comprising turbomachine supporting elements connected to the top 
Claim 11.	(Canceled) 2
Claim 12.	The turbomachine system of claim [[11]] 1, further comprising an enclosure anchored to the frame of the base plate, extending above the upper metal plate and surrounding the gas turbine engine.  
Claim 13.	A method for producing a turbomachine system, comprising: 
introducing a flowable material in a hollow volume of a base plate structure, the hollow volume formed among an upper metal plate having a top surface forming a turbomachine supporting surface and a bottom surface opposite the top surface, a lower metal plate having a top surface and a bottom surface opposite the top surface, the top surface of the lower metal3 Docket No. 318771-US-6plate facing the bottom surface of the upper metal plate; and a frame extending peripherally along edges of the upper metal plate and the lower metal plate, the hollow volume comprising at least one intermediate beam connected at one end to the top surface of the lower metal plate and at an opposite end to the bottom surface of the upper metal plate, the at least one intermediate beam spaced inwardly from the frame within [[a]] the hollow volume; 
causing the flowable material to flow and set in the hollow volume and adhere to the upper metal plate, the lower metal plate and the frame [[.]], and mounting a gas turbine engine on the base plate structure.
Claim 15.	(Canceled) 2

Allowable Subject Matter
6.	Claims 1-4, 6-10, 12-14, 16-17 and 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741   

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741